             Case 5:20-cv-00268-J Document 7 Filed 06/29/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

CASEY C. BURRIS,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
v.                                                   )        Case No. CIV-20-268-J
                                                     )
OKLAHOMA DEPARTMENT OF                               )
CORRECTIONS, et al.,                                 )
                                                     )
                Defendants.                          )

                                                ORDER

        Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this action against

Defendants under 42 U.S.C. § 1983, alleging various constitutional violations. The matter was

referred to United States Magistrate Judge Shon T. Erwin for initial proceedings consistent with

Title 28 U.S.C. § 636. [Doc. No. 3]. Judge Erwin ordered Plaintiff to either pay his filing fee or

submit a motion for leave to proceed in forma pauperis. [Doc. No. 4]. Plaintiff failed to do either,

and Judge Erwin submitted a report and recommendation recommending the action be dismissed

without prejudice. [Doc. No. 5]. Plaintiff has not filed an objection and has therefore waived any

right to appellate review of the factual and legal issues in the report and recommendation. Moore

v. United States, 950 F.2d 656, 659 (10th Cir. 1991). 1 Because Plaintiff has failed to comply with

the Court’s orders, the Court ADOPTS the Report and Recommendation [Doc. No. 5]. Plaintiff’s

claims are DISMISSED WITHOUT PREJUDICE.




1
 It appears that Plaintiff never received the report and recommendation because he failed to update his
address for the Court’s records. [Doc. No. 6]. However, Plaintiff bears the responsibility for updating his
contact information, therefore his inability to receive filings does not alter the outcome in this case. See
Theede v. U.S. Dep’t of Labor, 172 F.3d 1262 (10th Cir. 1999). Further, Plaintiff did receive the Court’s
order to pay his filing fees or seek to proceed in forma pauperis, and he opted to ignore the Court’s order.
    Case 5:20-cv-00268-J Document 7 Filed 06/29/20 Page 2 of 2



IT IS SO ORDERED this 29th day of June, 2020.




                                     2
